Citation Nr: 1525922	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left foot neuralgia.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left foot neuralgia.

3.  Entitlement to a compensable evaluation for right thumb avulsion fracture.

4.  Entitlement to service connection for a dental condition.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1986 and from August 1989 to May 1992.  An April 2011 administrative decision determined the Veteran's service from August 1989 to May 1992 is honorable for VA purposes.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

Additional evidence subsequent to the most recent, April 2014 supplemental statement of the case has been received by VA.  Specifically, such includes additional VA examination reports, VA treatment records, photographs of the Veterans shoes received by VA in September 2014 and a private treatment record received by VA in January 2015.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Such is not relevant to the Veteran's claim for an increased rating for his right thumb avulsion fracture and the Board notes the Veteran has withdrawn his dental claim, as discussed further below.  Such evidence is relevant to the Veteran's claim for an increased rating for his left foot neuralgia, his service connection claim for his right knee and his inferred TDIU claim.  However, as the claims related to left foot neuralgia, the right knee and TDIU must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  In a July 2013 VA treatment record, the Veteran stated he has been unemployed since 2011, the record further reflects the Veteran reported, in part, that he stopped working secondary to absenteeism due to his left foot and right knee pain.  Additionally, during the August 2013 VA hand and finger conditions examination, the Veteran reported, in part, that he was last employed in 2010 but quit due to foot pain.  Thus, as an increased rating for the Veteran's left foot disability is at issue, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The Veteran testified at an August 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to an evaluation in excess of 20 percent for left foot neuralgia, entitlement to service connection for a right knee disability, to include as secondary to service-connected left foot neuralgia, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement, that withdrawal of his claim for entitlement to service connection for a dental condition herein on appeal, is requested.

2.  Throughout the rating period on appeal, the Veteran's right thumb avulsion fracture was manifested by pain productive of noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Throughout the rating period on appeal, the criteria for a 10 percent rating, but no higher, for right thumb avulsion fracture, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of Appeal - Dental Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a written statement, received by VA at the Veteran's August 2014 Board hearing, the Veteran, withdrew his appeal as to the issue of entitlement to service connection for a dental condition.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, entitlement to service connection for a dental condition is therefore dismissed.

B.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A June 2012 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for right thumb avulsion fracture.  Consequently, the Board finds that VA's duty to notify has been satisfied. 

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  The Veteran most recently provided an August 2013 hand and finger VA examination which addressed the Veteran's right thumb disability.  The August 2013 VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination report provided sufficient detail as to the severity of the Veteran's service-connected right thumb disability.  Furthermore, the Veteran has not asserted his right thumb disability has worsened since the August 2013 examination.  Thus, the Board concludes that the August 2013 VA examination report is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide entitlement to an increased evaluation for right thumb avulsion fracture.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased evaluation for right thumb avulsion fracture.  As such, appellate review may proceed without prejudice to the Veteran.

C.  Increased Evaluation Right Thumb Disability 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The July 2012 and August 2013 VA hand and finger conditions examination reports established that the Veteran is right hand dominant.  As such, the Veteran right hand is a "major" upper extremity, for rating purposes.  38 C.F.R. § 4.69 (2014).

The Veteran and his representative contend that the Veteran is entitled to a compensable rating due to pain with respect to his service-connected right thumb disability.  The Veteran's thumb has been rated based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  As noted above, because the Veteran is right-handed, his right thumb disability affects his major extremity. 

Pertinent to the major extremity, under Diagnostic Code 5228, a noncompensable rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 centimeters to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for limitation of motion of the thumb with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014). 

At the July 2012 VA hand and finger conditions examination, the Veteran reported his right thumb locks up and stiffens with certain activities, like mowing the lawn.  He also reported if he is driving and gripping the wheel for a while it gets a tingly, buzzy feeling.  At the August 2013 VA hand and fingers conditions examination, Veteran reported his right thumb continues to lock up and stiffen when grasping or holding on to objects.  At the August 2013 examination, the Veteran also reported a dull pain in his right thumb when releasing his grip, and characterized such as a 4 or 5 out of a scale of 10 in intensity.  On examination, both the July 2012 examiner and August 2013 VA examiners found limitation of motion or painful motion of the right thumb.  However, neither examiner found a gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Neither examiner found additional limitation of motion following repetitive use testing.  The July 2012 VA examiner noted the Veteran did not report flare-ups but did have functional loss characterized by less movement than normal.  The July 2012 VA examiner noted the Veteran's right thumb metacarpophalangeal joint was slightly larger than his left.  The August 2013 VA examiner found that the Veteran had functional loss of the left thumb, specifically less movement than normal, but did not have additional functional limitation including additional loss of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  Upon examination, both in July 2012 and in August 2013, the Veteran did not exhibit tenderness or pain to palpation of the joints or soft tissue of the right hand, the thumb or the fingers.  In the July 2012 and August 2013 VA examination reports, the Veteran had normal 5/5 grip strength in his right hand.  Neither examiner found ankylosis of the right thumb or abnormal findings based on imaging studies.  Each VA examiner stated the Veteran's thumb did not impact his ability to work. 

Under the circumstances of this case, the Board finds that throughout the rating period on appeal, the Veteran's right thumb disability has not met the criteria for a 10 percent rating pursuant to Diagnostic Code 5228 because the medical evidence of record fails to show that the Veteran has a gap of at least one inch (2.5 centimeters) between the thumb pad and his fingers.  As the criteria for the next higher, 10 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

However, as noted above, in Burton, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, as is the case here, the Board should address its applicability.  In the instant case, the Veteran's right thumb disability has manifested by limitation of motion, painful motion, and functional loss of less movement than normal.  In his May 2012 VA Form 9, substantive appeal, the Veteran stated in part his right thumb hurt and in August 2014 testimony the Veteran reported in part, that when driving he has constant pain in the right thumb.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the Veteran is entitled to a 10 percent rating for such disability as a result of these manifestations. 

The Board notes that during the August 2013 VA examination, the Veteran reported that lateral aspect of the right thumb occasionally "falls asleep" with prolonged use, and during the August 2014 Board hearing, the Veteran's representative asserted a separate evaluation may be warranted for such.  In August 2014 testimony the Veteran also described tingling and buzzing, when in a certain position for a period of time.  However, the July 2012 and August 2013 VA examiners specifically found there were not any other pertinent physical findings, complications, signs and/or symptoms present related to the Veteran's right thumb.  Moreover, each examiner documented the Veterans complaints including the Veteran's report of the lateral aspect of the right thumb occasionally falling asleep with prolonged use as well as feelings of buzzing and tingling.  Therefore, a rating pertaining to neuralgia under Diagnostic Code 8512 is not appropriate.  

Additionally, the Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher or additional rating.  In this regard, ankylosis was not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014).  The Veteran's right thumb was not shown to affect movement in his other fingers of his right hand, or interfere with overall function of his right hand.  See 38 C.F.R. § 4.71a.  Arthritis was not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The disability also has not been shown to involve any additional factors that warrant evaluation under other provisions of VA's rating schedule not already discussed herein. 

The Board further finds that staged ratings are not appropriate in this case, as the manifestations of the Veteran's right thumb disability have remained relatively stable, as evidenced by his lay statements of subjective complaints, throughout the appeal.  Hart, 21 Vet. App. at 509-10.  In reaching these conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's right thumb disability are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms. Essentially, for his right thumb disability, he has reported pain, locking, stiffness, decreased grip, buzzing, tingling and less movement than normal, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experience is congruent with the disability picture represented by the rating assigned for his disability.  Thus, the Board declines to remand this matter for referral for extraschedular consideration. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER


The appeal, for entitlement to service connection for a dental condition, is dismissed.

Entitlement to an evaluation of 10 percent, but no more, for right thumb avulsion fracture, is granted. 


REMAND


Additionally, the Board finds the Veteran should be afforded another VA examination with respect to the claim for service connection for a right knee disability as the July 2012 knee and lower leg conditions examination is inadequate.  See Barr, 21 Vet. App. at 307.  Specifically, the July 2012 VA examiner stated that while the Veteran had symptoms there was no current clinical objective evidence of a diagnosable disease.  However, a July 2013 VA treatment record cited a February 2013 x-ray which noted, with respect to the right knee, minimal degenerative osteophytosis of the patella.  The July 2013 VA treatment record also noted an April 2013 MRI noted, in part, moderate tendinopathy and partial thickness tear at femoral origin of the medial head gastrocnemius tendon although such does not specify if such is related to the right knee.  Nonetheless, based on the facts described above, a remand for another VA examination is warranted with respect the Veteran's right knee claim.

In light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the Minneapolis VA Health Care System.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Minneapolis VA Health Care System, to include any associated outpatient clinics, since August 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Finally, noted in the Introduction, the issue of a TDIU is raised by the record but had not been adjudicated by the AOJ.  Therefore, a remand to afford the Veteran initial consideration of TDIU by the AOJ is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran has not been provided a VCAA notice letter with respect to a TDIU claim and should be provided such upon remand.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for a disability rating greater than 20 percent for the left foot neuralgia, because the TDIU claim was inferred, in part, due the Veteran's left foot disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, as noted in the introduction, the Veteran has not waived AOJ review of additional evidence that he submitted to the Board or of evidence associated with the claims file by the AOJ subsequent the April 2014 supplemental statement of the case which is relevant to his left foot disability, thus a remand of this issue will allow the AOJ to consider such when the claim is readjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  The Veteran should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent VA treatment records, since August 2012, from the Minneapolis VA Health Care System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA knee examination to determine the nature and etiology of any right knee disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each diagnosed right knee disability, the examiner is requested to provide the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the diagnosed right knee disability was present in service, was caused by service, or is otherwise related to service. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed right knee disability was caused by or aggravated by the Veteran's service-connected left foot disability. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, and adjudicate entitlement to a TDIU, with consideration of all additional evidence received since issuance of the most recent supplemental statement of the case (SSOC).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


